Case 8:19-cv-00188-JSM-SPF Document 1 Filed 01/24/19 Page 1 of 12 PageID 1




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

 ASHER WALLI, individually, and on behalf of
 all others similarly situated,

        Plaintiff,

 v.                                                                    Class Action

 ADZEEY, LLC, doing business as
 THE SOCIAL AGENT,

       Defendant.
 ______________________________________________/

                                       COMPLAINT
                                           and
                                      JURY DEMAND

        This is a class action lawsuit alleging that the Defendant, Adzeey, LLC, doing

 business as The Social Agent (“The Social Agent”), violated the Telephone Consumer

 Protection Act and implementing regulations by using an automatic telephone dialing

 system (“ATDS”) when it sent Plaintiff and the putative class members text message

 advertisements in order to promote its social media advertising business without obtaining

 Prior Express Written Consent. By sending text message advertisements to Plaintiff and

 the putative class members without their Prior Express Written Consent, Defendant

 invaded the privacy rights and right to seclusion of Plaintiff and the putative class members.

 Plaintiff, Asher Walli, on behalf of a class of persons similarly situated, seeks statutory

 damages for each violation.




                                               1
Case 8:19-cv-00188-JSM-SPF Document 1 Filed 01/24/19 Page 2 of 12 PageID 2




                              PRELIMINARY STATEMENT

         1.       The Telephone Consumer Protection Act, as amended, 47 U.S.C. § 227

 (“TCPA”), is a consumer protection statute that confers on plaintiffs the right to be free

 from certain harassing and privacy-invading conduct, including, but not limited to, sending

 text message advertisements using an ATDS and authorizes an award of damages

 whenever a violation occurs. The TCPA provides a private right of action and statutory

 damages for each violation. Congress and the Federal Communications Commission

 (“FCC”) created the TCPA and its implementing regulations in response to immense public

 outcry about unwanted telemarking and advertising text messages, robocalls, and telephone

 solicitations.

         2.       Plaintiff, Asher Walli, individually and on behalf of all others similarly

 situated, sues the Defendant for its actions that violate the TCPA and invaded their right to

 privacy and seclusion, which it benefited from, and which arise from text message

 advertisements sent to Plaintiff and the putative class members in order to advertise the

 commercial availability or quality of Defendant’s social media advertising and exclusive

 lead generating products and services (“Social Agent Text Messages”).

                               JURISDICTION AND VENUE

         3.       This Court has jurisdiction over this matter pursuant to 47 U.S.C. §

 227(b)(3), 47 U.S.C. § 227(c)(5), and 28 U.S.C. § 1331.

         4.       Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391, as the

 Social Agent Text Messages sent to Plaintiff were sent to his cell phone, which has a 727

 area code. The 727 area code is assigned to Pinellas County, Florida, where Plaintiff




                                              2
Case 8:19-cv-00188-JSM-SPF Document 1 Filed 01/24/19 Page 3 of 12 PageID 3




 conducts business and lives. Plaintiff was in Pinellas County, Florida when he received

 the Social Agent Text Messages.

                                        PARTIES

        5.     Plaintiff, Asher Walli, resides in this District and owns and maintains a cell

 phone with a 727 area code. At least one of the Social Agent Text Messages was sent to

 Mr. Walli’s 727 number, while he was in the District.

        6.     Defendant, Adzeey, LLC, doing business as The Social Agent, is a Colorado

 Limited Liability Company that is engaged in the business of social media advertising.

                              GENERAL ALLEGATIONS

        7.     On January 22, 2018, Defendant sent one of the Social Agent Text

 Messages to Plaintiff’s cell phone (“January 22, 2018, Social Agent Text Message”):




                                             3
Case 8:19-cv-00188-JSM-SPF Document 1 Filed 01/24/19 Page 4 of 12 PageID 4




         8.      Prior to the January 22, 2018, Social Agent Text Message, Plaintiff had also

 received one or more additional Social Agent Text Messages in the past.

         9.      Upon information and belief, Defendant or a third party on Defendant’s

 behalf used an ATDS to send the Social Agent Text Messages to Plaintiff and other persons

 and entities.

         10.     Upon information and belief, the ATDS used to send the Social Agent Text

 Messages has the present capacity to store lists of numbers and send text messages to those

 numbers automatically.

         11.     Upon information and belief, the ATDS used to send the Social Agent Text

 Messages has the present capacity to dial and store random and sequential numbers and it

 can send text messages without human intervention.

         12.     Pursuant to the TCPA and its implementing regulations, 47 C.F.R. 64.1200,

 text messages that constitute advertising or telemarketing that are sent with the use of an

 ATDS may not be sent to persons or entities without obtaining Prior Express Written

 Consent.

         13.     However, Defendant, or a third party on Defendant’s behalf, sent the Social

 Agent Text Messages despite not obtaining Plaintiff’s Prior Express Written Consent.

         14.     Pursuant to the TCPA and its implementing regulations, 47 C.F.R.

 64.1200(f)(8), text messages that are telemarketing or advertisements may not be sent to

 persons or entities without obtaining Prior Express Written Consent of the recipient. The

 requisite consent is not effectuated without first obtaining a written agreement signed by

 the person or entity being texted that states: “By executing the agreement, such person




                                              4
Case 8:19-cv-00188-JSM-SPF Document 1 Filed 01/24/19 Page 5 of 12 PageID 5




 authorizes the seller to deliver or cause to be delivered to the signatory telemarketing calls

 using an automatic telephone dialing system or an artificial or prerecorded voice.”

         15.     Defendant sent the Social Agent Text Messages without obtaining

 Plaintiff’s or the other recipients’ Prior Express Written Consent to send text messages

 using an ATDS, and without obtaining the signature of Plaintiff or the other recipients on

 a written agreement that states: “By executing the agreement, such person authorizes the

 seller to deliver or cause to be delivered to the signatory telemarketing calls using an

 automatic telephone dialing system or an artificial or prerecorded voice.”

         16.     These actions violate the TCPA and are an invasion of privacy and of the

 right to seclusion.

         17.     By sending the Social Agent Text Messages without Prior Express Written

 Consent, Defendant harmed Plaintiff and the members of the putative class by: (1) invading

 their privacy and right to seclusion; (2) wasting their time; (3) causing the risk of personal

 injury due to interruption and distraction; (4) forcing them to incur charges; (5) depleting

 a cell phone's or wireless phone’s battery, resulting in increased electricity costs; (6)

 intrusion upon and occupation of the capacity of a cell phone or wireless phone; (7) causing

 the risk of personal injury due to interruption and distraction; and (8) shifting the cost of

 advertising to them in violation of the TCPA.

                             CLASS ACTION ALLEGATIONS

         18.     Plaintiff brings this action as a class action, pursuant to Rule 23(a) and

 23(b)(3), Federal Rules of Civil Procedure, for statutory damages on behalf of himself and

 a class of all persons similarly situated.




                                               5
Case 8:19-cv-00188-JSM-SPF Document 1 Filed 01/24/19 Page 6 of 12 PageID 6




        19.       Plaintiff brings this class action pursuant to the TCPA, and is a member of,

 and seeks to represent, a class of persons and entities (“Plaintiff Class”) defined as:

        “All persons and entities whose telephone numbers were sent Social Agent
        Text Messages by Defendant, or others on its behalf, on or after January 24,
        2015, where Defendant sent the Social Agent Text Messages using an
        ATDS to (i) advertise the commercial availability or quality of any property,
        goods, or services; or encourage the purchase or rental of property, goods,
        or services; (ii) where such persons’ and entities’ telephone numbers were
        assigned to a cellular phone service; and (iii) where Defendant failed to
        obtain Prior Express Written Consent from those persons and entities to
        send text messages using an ATDS.”

        20.       Class Size (Fed. R. Civ. P. 23(a)(1)): Plaintiff avers that the proposed class

 is in excess of 50 persons. The class size is so numerous that joinder of all members is

 impracticable.

        21.       Commonality (Fed. R. Civ. P. 23(a)(2)): There are questions of law and fact

 common to all members of the class. Common material questions of fact and law include,

 but are not limited to, the following:

        a. whether Defendant (or another on its behalf) used an ATDS to send the Social

              Agent Text Messages to Plaintiff and other members of the class;

        b. whether the Social Agent Text Messages constitute Advertisements;

        c. whether the Social Agent Text Messages constitute Telemarking;

        d. whether Defendant violated the Telephone Consumer Protection Act and its

              implementing regulations by using (or having another on its behalf use) an

              ATDS to send Social Agent Text Messages to Plaintiff and the class members

              without obtaining Prior Express Written Consent;

        e. whether Plaintiff and the other members of the class are entitled to statutory

              damages; and




                                                6
Case 8:19-cv-00188-JSM-SPF Document 1 Filed 01/24/19 Page 7 of 12 PageID 7




         f. whether Plaintiff and the other members of the class are entitled to treble

               damages.

         22.      Typicality (Fed. R. Civ. P. 23(a)(3)): The claims of the named Plaintiff are

 typical of the claims of all members of the class. Plaintiff alleges that Defendant sent the

 same Social Agent Text Messages to Plaintiff and the other class members using an ATDS.

 Plaintiff raises questions of fact and law common to the class members. They share the

 common injuries of: (1) invading their privacy and right to seclusion; (2) wasting their

 time; (3) causing the risk of personal injury due to interruption and distraction; (4) forcing

 them to incur charges; (5) depleting a cell phone's or wireless phone’s battery, resulting in

 increased electricity costs; (6) intrusion upon and occupation of the capacity of a cell phone

 or wireless phone; (7) causing the risk of personal injury due to interruption and distraction;

 and (8) shifting the cost of advertising to them in violation of the TCPA. Defendant has

 acted the same or in a similar manner with respect to each class member.

         23.      Fair and Adequate Representation (Fed. R. Civ. P. 23(a)(4)): The named

 Plaintiff will fairly and adequately represent and protect the interests of the class members.

 Plaintiff is committed to this cause, will litigate it vigorously, and is aware of the fiduciary

 duties of a class representative. Plaintiff’s interests are consistent with and not antagonistic

 to the interests of the other class members. Plaintiff has a strong personal interest in the

 outcome of this action and has retained experienced class counsel to represent his and the

 other class members.

         24.      Class Counsel is experienced in class action litigation and has successfully

 litigated class claims.




                                                7
Case 8:19-cv-00188-JSM-SPF Document 1 Filed 01/24/19 Page 8 of 12 PageID 8




        25.        Predominance and Superiority (Fed. R. Civ. P. 23(b)(3)): A class action is

 superior to all other available methods for the fair and equitable adjudication of the

 controversy between the parties. Common questions of law and fact predominate over any

 questions affecting only individual members, and a class action is superior to other methods

 for the fair and efficient adjudication of the controversy because:

        a. proof of Plaintiff’s claims will also prove the claims of the class members

              without the need for separate or individualized proceedings;

        b. evidence regarding defenses or any exceptions to liability that Defendant may

              assert and prove will come from Defendant’s records (or that of its agents who

              sent the Social Agent Text Messages) and will not require individualized or

              separate inquiries or proceedings;

        c. Defendant has acted and may be continuing to act pursuant to common policies

              or practices by sending the Social Agent Text Messages to Plaintiff and the

              class members;

        d. the amount likely to be recovered by individual class members does not support

              individual litigation;

        e. a class action will permit a large number of relatively small claims involving

              virtually identical facts and legal issues to be resolved efficiently in one

              proceeding based upon common proofs; and

        f. this case is inherently manageable as a class action in that:

              i.      Defendant or its agent(s) identified the persons or entities to send the

                      Social Agent Text Messages to and it is believed that Defendant’s

                      computer and business records, or those of its agents, will enable the




                                               8
Case 8:19-cv-00188-JSM-SPF Document 1 Filed 01/24/19 Page 9 of 12 PageID 9




                        Plaintiff to readily identify class members and establish liability and

                        damages;

              ii.       liability and damages can be established for the Plaintiff and for the

                        class members with the same common proofs;

              iii.      statutory damages for violations of the TCPA are the same for each class

                        member;

              iv.       a class action will result in an orderly and expeditious administration of

                        claims and will foster economics of time, effort and expense;

              v.        a class action will contribute to uniformity of decisions concerning

                        Defendant’s practices; and

              vi.       as a practical matter, the claims of the class members are likely to go

                        unaddressed absent class certification.

                                             Count 1
                           Claim for Relief for Violations of the TCPA

        26.          Plaintiff reasserts and incorporates herein by reference the averments set

 forth in paragraphs 1 through 25, above.

        27.          Plaintiff brings this action against the Defendant for sending Social Agent

 Text Messages to himself and to members of the Plaintiff Class in violation of the TCPA

 and its implementing regulations.

        28.          Defendant violated the TCPA and implementing regulations 47 C.F.R. §

 64.1200(a), by initiating or authorizing the sending of the Social Agent Text Messages to

 the phone numbers of Plaintiff and the members of the Plaintiff Class without receiving

 Prior Express Written Consent.




                                                  9
Case 8:19-cv-00188-JSM-SPF Document 1 Filed 01/24/19 Page 10 of 12 PageID 10




         29.      The named Plaintiff and members of the Plaintiff Class are entitled to

  $1,500 for each of the Social Agent Text Messages that violated 47 C.F.R. § 64.1200(a)

  and $1,500 for each of the Social Agent Text Messages that violated 47 C.F.R. §

  64.1200(c), that was sent to them willfully or knowingly.

         30.      In the alternative, the named Plaintiff and members of the Plaintiff Class are

  entitled to $500 for each of the Social Agent Text Messages that violated 47 C.F.R. §

  64.1200(a) and $500 for each of the Social Agent Text Messages that violated 47 C.F.R. §

  64.1200(c), that was negligently sent to them.

         WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,

  demands judgment in his favor and against Defendant and requests an order:

               A. certifying this action as a class action pursuant to Rule 23, appointing

                  Plaintiff Asher Walli as the representative of the members of the class

                  defined above, and appointing the undersigned as counsel for the members

                  of the class;

               B. finding that Defendant caused the Social Agent Text Messages to be sent to

                  Plaintiff and to each class member in violation of the TCPA and its

                  implementing regulations;

               C. finding that Defendant is liable to pay statutory damages of $1,500 for each

                  of the Social Agent Text Messages that violated 47 C.F.R. § 64.1200(a) and

                  $1,500 for each of the Social Agent Text Messages that violated 47 C.F.R.

                  § 64.1200(c) that was knowingly and willfully sent to Plaintiff and each

                  class member;




                                               10
Case 8:19-cv-00188-JSM-SPF Document 1 Filed 01/24/19 Page 11 of 12 PageID 11




            D. finding that, in the alternative, Defendant is liable to pay statutory damages

                of $500 for each of the Social Agent Text Messages that violated 47 C.F.R.

                § 64.1200(a) and $500 for each of the Social Agent Text Messages that

                violated 47 C.F.R. § 64.1200(c) that was negligently sent to Plaintiff and to

                each class member;

            E. entering a judgment in favor of the Plaintiff as representative of the

                members of the class for the total amount of statutory penalties plus pre-

                judgment interest and allowable costs;

            F. requiring Defendant to pay a court appointed trustee the full amount of the

                penalties, interest and costs to be distributed to the class members after

                deducting costs and fees as determined by the Court;

            G. awarding equitable reasonable attorneys’ fees and costs incurred in

                connection in this action and an incentive bonus to Plaintiff, to be deducted

                from the total amount of penalties, interest and costs before the pro-rata

                amounts are distributed by the trustee for the class members; and

            H. granting such other relief as may be appropriate.

                                     JURY DEMAND

         Plaintiff demands trial by jury on all issues that can be heard by a jury.



                                                       Respectfully submitted,

                                                       Shawn A. Heller, Esq.
                                                       Florida Bar No. 46346
                                                       shawn@sjlawcollective.com
                                                       Joshua A. Glickman, Esq.
                                                       Florida Bar No. 43994
                                                       josh@sjlawcollective.com



                                              11
Case 8:19-cv-00188-JSM-SPF Document 1 Filed 01/24/19 Page 12 of 12 PageID 12




                                           Social Justice Law Collective, PL
                                           974 Howard Ave.
                                           Dunedin FL 34698
                                           Tel: (305) 323-6433

                                           Peter Bennett
                                           Florida Bar No. 68219
                                           peterbennettlaw@gmail.com
                                           Richard Bennett
                                           Florida Bar No.150627
                                           richardbennett27@gmail.com

                                           Bennett & Bennett
                                           1200 Anastasia Ave., Ofc 360
                                           Coral Gables, Florida 33134
                                           Tel: (305) 444-5925


                                           By: s/ Shawn A. Heller         .
                                                 Shawn A. Heller




                                     12
